DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendments filed August 30, 2021 have been entered. 
Claims 1-26 have been canceled. 
Claims 27-53 have been added.
Claims 27-53 are pending in this application. 

Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered and they are persuasive. Therefore, the objections and provisional nonstatutory double patenting rejection set forth in the previous Action mailed June 18, 2021 have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on August 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending U.S. Patent Application No. 16/827,979 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 27-53 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, Pons et al. (U.S. Patent Application Publication No. 2009/0177938 A1) discloses: A communication device to receive data transfer units (Paragraph [0077]: , the communication device comprising:
first circuitry to receive the data transfer units, wherein at least one of the data transfer units is corrupted by repetitive noise (Paragraph [0074]: “In this embodiment impulse noise monitoring/analysis module 1306 supplies more extensive statistics in particular relating to repetitive impulse noise such as REIN. The following can be used when impulse noise timing is known. During periods of known impulse noise, the receiver can ignore anything that may come on the line, that is, it treats the transmission as “blank.” Specifically during these blanking periods, blanking module 1102 ignores anything which may come on the line. On the transmission side, blanking module 1104 does not transmit any meaningful data. Due to various implementation options, blanking module 1104 can elect not to transmit any data, can simply repeat the previously transmitted data, or can repeat the same DMT symbol over and over again. This is especially useful if periodic noise is encountered on the line because the noise can potentially be predicted. If IMUNE module 1012 receives enough information (e.g., from impulse noise monitoring/analysis module 1306) as to the timing and duration of an impulse source (e.g., impulse length, IAT and impulse offset) it has sufficient information to predict the occurrence of an impulse event. IMUNE module 1012 can determine the blanking periods and transmit that information to IMUNE module 1010. IMUNE module 1012 can then set the blanking periods to ignore reception in blanking module 1104. At the same time IMUNE module 1010 can then set the blanking period to cease transmission in blanking module 1102. The necessary blanking information can be sent from IMUNE module 1012 to IMUNE module 1010 or more generally from CPE 1320 to CO 1350 in a standard compliant manner by transmitting the information using the EOC.”
Paragraph [0077]: “FIG. 14 illustrates the decision making of the IMUNE system (IMUNE module 1010 and/or IMUNE module 1012) for reconfiguring CPE 1320 and CO 1350 or more ;
second circuitry to generate a retransmission return message (Paragraph [0079]: “FIG. 15 illustrates the decision making of the IMUNE system real time error processing. At step 1502, the IMUNE system receives impulse noise information relating to the current DMT symbol. If at step 1504, the current system is determined to be blanked, the DMT symbol is ignored, that is, no processing is done at step 1508. If not, at step 1506 the IMUNE system determines whether correcting the current DMT symbol will exceed the ECC. For example, if the RS-ILV can correct 3 corrupted DMT symbols within the time IAT and the RS-ILV has already corrected 3 DMT symbols within the last IAT elapsed time, then the ECC would be exceeded. If the ECC would be exceeded, a retransmission of the DMT symbol is indicated at step 1510. If not, the IMUNE system allows the RS-ILV decoder to correct the errors contained in the corrupted DMT symbol.”).
However, the Examiner finds Pons does not teach or suggest the claimed “second circuitry to generate a retransmission return message, wherein the retransmission return 
Independent claims 45, 52 and 53 recite similar limitations as independent claim 27 and therefore, the Examiner finds claims 45, 52 and 53 are allowable for the same reasons as set forth above in claim 27.
	Claims 28-44 and 46-51 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE VALLECILLO/Primary Examiner, Art Unit 2112